DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 17‐34 are pending.
Claims 1‐16 are canceled.


Election by Original Presentation
Newly submitted dependent Claim(s) 18-19, 24 and 30-31 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to new species which are otherwise restrictable by original presentation, directed to selecting output devices based on their priority. This newly amended species is mutually exclusive with all species originally elected in the non-final rejection mailed on 1/26/2022.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 17, 23 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. US10021451 in view of Banerjea et al (US2014/0105198, see the 102 rejection to claims 17, 23 and 29 below). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 17, 23 and 29 of the instant application are anticipated by the claimed limitations of above U.S. Patents. See the claim anticipation mapping below.

Instant application, claim(s) 17, 23 and 29
Claims of US10021451
17, 23 and 29
1, 2 and 4 in view of Banerjea




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 17, 21-23, 26-29 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjea et al (US2014/0105198).

Regarding claims 17 and 29, Banerjea teaches an electronic device, comprising:
a memory storing executable instructions;
a display;
(Banerjea, Fig. 13C; mobile phone 1350; memory 1366; display 1360; Fig. 2, primary mobile communication device 202)
a wireless communication interface using
	a first communication protocol and
(Banerjea, Fig. 2, “a wireless network 200 having a primary mobile communication device 202 (shown as a mobile handheld computing device) capable of communicating with two secondary mobile communication devices 204 and 206 (206 shown as a Bluetooth ready headset attached to a user)”, [0029])
	a second communication protocol different from the first communication protocol; and
(Banerjea, Fig. 2, WiFi connection 212)
a processor operatively connected with the memory, the display, and the wireless communication interface, wherein the instructions, when executed by the processor, cause the electronic device to:
	establish communication with a first external output device using the first communication protocol,
(Banerjea, Fig. 2, “Bluetooth Synchronous Connection Orientated (BT SCO) connection”, [0012]; “206 shown as a Bluetooth ready headset attached to a user”, “Communication with the device 206 may be achieved over a synchronous connection oriented (SCO) connection 208”, [0029])
	establish communication with a second external output device using the second communication protocol,
(Banerjea, Figs. 1-2, “Multimedia data may be transmitted over the WiFi connection 112, including data such as voice, text, images, sound, etc. Indeed, any type of data such as voice, images, text, or sound may be wirelessly transmitted on the WiFi connection 112 between the mobile communication devices 102 and 104”, [0027]; “The BT connection 210 and the WiFi connection 212 may transmit configuration data and multimedia data, respectively, for example to form a BT 802.11 link”, [0029])
(Banerjea, Figs. 1-2, “communication between devices 202 and 204 may occur simultaneously as communication between devices 202 and 206 is achieved”, [0029])
	generate a first sound signal corresponding to a first application,
(Banerjea, Fig. 2, “The SCO connection 208 is used for transmitting voice data between the devices 206 and 204”, [0029]; voice call application)
	generate a second sound signal and an image signal related to a video corresponding to a second application,
(Banerjea, Figs. 1-2, “Multimedia data may be transmitted over the WiFi connection 112, including data such as voice, text, images, sound, etc. Indeed, any type of data such as voice, images, text, or sound may be wirelessly transmitted on the WiFi connection 112 between the mobile communication devices 102 and 104”, [0027]; “The BT connection 210 and the WiFi connection 212 may transmit configuration data and multimedia data, respectively, for example to form a BT 802.11 link”, [0029]; multimedia (images, sound) application)
	receive an input for
		selecting the first external output device as a device for outputting the first sound signal, and
(Banerjea, Fig. 2, it’s well known that a mobile phone such as primary mobile communication device 202 includes an application for selecting audio output device between internal speaker embedded in mobile phone 202 and remote Bluetooth headset 206)
		selecting the second external output device as a device for outputting the second sound signal and the image signal, and
(Banerjea, Fig. 7; “the AMP MGR 702 of device A receives a CREATE-AMP-LINK request signal 722 from the user interface of device A”, [0052]; the AMP link is a WiFi link)
	in response to the input, transmit the first sound signal to the first external output device using the first communication protocol, and
(Banerjea, Fig. 2, “The SCO connection 208 is used for transmitting voice data between the devices 206 and 204”, [0029])
	transmit the second sound signal and the image signal to the second external output device using the second communication protocol.
(Banerjea, Figs. 1-2, “Multimedia data may be transmitted over the WiFi connection 112, including data such as voice, text, images, sound, etc. Indeed, any type of data such as voice, images, text, or sound may be wirelessly transmitted on the WiFi connection 112 between the mobile communication devices 102 and 104”, [0027]; “The BT connection 210 and the WiFi connection 212 may transmit configuration data and multimedia data, respectively, for example to form a BT 802.11 link”, [0029])

Regarding claims 21, 27 and 33, Banerjea teaches its/their respective base claim(s).
Banerjea further teaches the electronic device of claim 17,
wherein the first external output device includes at least one of a Bluetooth speaker or a Bluetooth earphone, and
(Banerjea, Fig. 2, “a wireless network 200 having a primary mobile communication device 202 (shown as a mobile handheld computing device) capable of communicating with two secondary mobile communication devices 204 and 206 (206 shown as a Bluetooth ready headset attached to a user)”, [0029])
wherein the second external output device includes an external display device capable of outputting a sound.
(Banerjea, Figs. 1-2, “Multimedia data may be transmitted over the WiFi connection 112, including data such as voice, text, images, sound, etc. Indeed, any type of data such as voice, images, text, or sound may be wirelessly transmitted on the WiFi connection 112 between the mobile communication devices 102 and 104”, [0027]; “The BT connection 210 and the WiFi connection 212 may transmit configuration data and multimedia data, respectively, for example to form a BT 802.11 link”, [0029]; device 204 is a multimedia device with A/V rendering capabilities, Fig. 13C)

Regarding claims 22, 28 and 34, Banerjea teaches its/their respective base claim(s).
Banerjea further teaches the electronic device of claim 17, wherein the electronic device is configured to, by the processor, based on the input,
divide a path for outputting the first sound signal as a first output path corresponding to the first external output device, and
(Banerjea, Fig. 2, Bluetooth link 208 for voice call, [0029]; WiFi link 212 for multimedia data, [0027, 0029])
divide a path for outputting the second sound signal and the image signal as a second output path corresponding to the second external output device, and
control the wireless communication interface to transmit the first sound signal to the first external output device through the first output path, and
transmit the second sound signal and the image signal to the second external output device through the second output path.
(Banerjea, see comments on claim 17)

Regarding claim 23, Banerjea teaches an electronic device, comprising:
a memory storing executable instructions;
a display;
a wireless communication interface using
	a first communication protocol and
	a second communication protocol different from the first communication protocol;

a processor operatively connected with the memory, the display, the wireless communication interface, and 
	establish communication with a first external output device using the first communication protocol,
	establish communication with a second external output device using the second communication protocol,
	generate a first sound signal corresponding to a first application,
	generate a second sound signal and an image signal related to a video corresponding to a second application,
	receive an input for
		selecting 
		selecting the second external output device as a device for outputting the second sound signal and the image signal, and
	in response to the input, output the first sound signal by 
	transmit the second sound signal and the image signal to the second external output device using the second communication protocol.
(Banerjea, see comments on claim 17)
	Banerjea further teaches:
	selecting the embedded speaker as a device for outputting the first sound signal;
(Banerjea, Fig. 13C, “an audio output 1358 such as a speaker”, [0092]; Fig. 2, it’s well known that a mobile phone such as primary mobile communication device 202 includes an application for selecting audio output device between internal speaker embedded in mobile phone 202 and remote Bluetooth headset 206)

Regarding claim 26, Banerjea teaches its/their respective base claim(s).
Banerjea further teaches the electronic device of claim 23,
wherein the first application includes a call application, and
wherein the second application includes a movie-playing application.
(Banerjea, see comments on claim 22)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 20, 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjea et al (US2014/0105198) in view of Huang et al (US2014/0112636).

Regarding claims 20, 25 and 32, Banerjea teaches its/their respective base claim(s).
Banerjea further teaches the electronic device of claim 17,
wherein the first communication protocol includes a Bluetooth protocol, and
(Banerjea, Fig. 2, “a wireless network 200 having a primary mobile communication device 202 (shown as a mobile handheld computing device) capable of communicating with two secondary mobile communication devices 204 and 206 (206 shown as a Bluetooth ready headset attached to a user)”, [0029])
	Banerjea does not expressly disclose but Huang teaches:
wherein the second communication protocol includes a communication protocol capable of wireless mirroring.
(Huang, Figs. 1-2; “sharing video content from the source device 12 to the Wi-Fi Display 14 require the Wi-Fi Display 14 to act as a mirror of what is shown on a screen of the source device 12”, [0006])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the system or method of Banerjea in order to enable screen sharing between two wirelessly connected devices using screen mirroring. The combination of Banerjea and Huang also teaches other enhanced capabilities.


Response to Arguments
Applicant's arguments filed on 4/22/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection on all new claims 17-34.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				6/1/2022